Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the replacement drawing sheet filed 4/22/22 is unclear and blurry, specifically the reference characters, and fails to comply with 37 CFR 1.84(l) and the figure has been reduced in size causing the reference characters to be less than 32cm or 1/8 of an inch in height.  
The examiner points out that the USPTO website has guidelines on how to submit drawing images for the best results.  See https://www.uspto.gov/patents-application-process/applying-online/efs-web-pdf-guidelines.  Specifically, see the section which states:
It is recommended to use images saved in a lossless format (e.g., TIFF, PNG, GIF, BMP). It is strongly recommended that the PDF creation software does not downsample images during the PDF creation process, as this could degrade the quality of the image. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment to the specification does not include a heading as required under 37 CFR 1.72(b), a new copy should be submitted with the proper heading.
Claim Objections
Claims 1, 5, 9, 10, 12, 13 and 15 are objected to because of the following informalities:  
Claim 1, line 11, “when an” should be - -when in an- -.
Claim 1, lines 18-19, “the second annular element, the sealing lip facing the first element”, the sealing lip is part of the first element and thus does not face it, what the claim originally stated was what the frontal surface faced which has correct, this recitation should read - - the second annular element which faces the first annular element- -.
Claim 1, line 21, the comma after “portion” should be deleted.
Claim 1, lines 27-28, beginning with “are arranged” should read - -are arranged on a side axially opposite the frontal end surface- -, the current phrasing could include the side that faces first element which wouldn’t be consistent with the disclosure.
Claim 1, line 29, after “depressions” the word - -each- - should be inserted.
Claim 1, lines 30-31, “on a face of the second flange…annular element,” can be deleted as the language suggested for lines 27-28 above would clarify the location making this recitation redundant.
Claim 5, with the changes to claim 1 above, the last two lines should read - -extend over the side axially opposite the frontal end surface.- -  The axial face is already referenced in claim 1, this change would keep the terminology consistent.
Claim 9, line 4, “delimiting” should be - -defining- -.
Claim 9, line 7, “one the side opposite to the first annular element” should read - -on the side axially opposite the frontal end surface- -.
Claim 9, line 11, “the sleeve” should be - -the first sleeve- -.
Claim 10, line 2-3, “arranged on the side opposite to the sleeve portion of the first annular element” should read - -spaced from the first radial end portion- - and in line 4, “over a whole frontal face” should read - -over the whole frontal surface- -.
Claim 12, line 3, “delimiting” should be - -defining- -.
Claim 12, lines 9-10 “on the side opposite the first flange portion” should be changed to - -on the side opposite the frontal surface- - to match the suggestions above.
Claim 13, line 8, “and facing” should read - -and on a side facing- - and in line 9, “on the side opposite to the first annular element” can be removed.
Claim 15, line 1, “dealing” should be - -sealing- -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 as amended has been limited to the asymmetrical profile which is only shown and discussed in the original disclosure relative to figure 3 which includes the solid portions between each depression.  Claim 6 defines the wave profile, the wave profile being a different embodiment with continuous undulations around the second annular element.  Relative to the wave embodiments the specification never states that in this embodiment the waves would be asymmetric.  Thus the combination now presented is a asymmetric profile and a wave formation which is not supported by the original disclosure as these were disclosed as different embodiments with no indication in the original filing that features of the separate embodiments being interchangeable.  In addition, as defined in the specification the angles α and β are measured relative to the edge (paragraph 0025), the wave profile eliminates a hard edge on the second element and thus there would be no datum for measuring the angle in the wave profile configurations like there is in figure 3.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claim is further defining the second annular element but then states in line 4 “and the first and second sleeve portions” but the first sleeve portion is part of the first annular element not the second.  How is the same reinforcing element defining the second flange, the first sleeve portion and the second sleeve portion?
Regarding claim 12, like claim 9, the claim is further defining the second annular element but then states in line 4 “and the first and second sleeve portions” but the first sleeve portion is part of the first annular element not the second.  How is the same reinforcing element defining the second flange, the first sleeve portion and the second sleeve portion?
Claim 12 recites the limitation "said projecting annular radial stretch" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1, 4, 5 and 13, pending correction of the objections above, are allowed.  Claims 9-12 and 14-20 would be allowable if amended to overcome the issues under 35 USC 112 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656